1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     KEVIN ALMY,                                      Case No. 3:17-cv-00045-MMD-WGC

10                                     Plaintiff,      ORDER ACCEPTING AND ADOPTING
             v.                                        REPORT AND RECOMMENDATION OF
11                                                           MAGISTRATE JUDGE
      JAMES DZURENDA, et al.,                                  WILLIAM G. COBB
12
                                   Defendants.
13

14          Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 37) (“R&R” or “Recommendation”) relating to Defendants

16   James Dzurenda, Brian Sandoval, and Ronda Larsen’s motion for summary judgment

17   (“Motion”) (ECF Nos. 21, 22). The parties initially had until February 1, 2019, to file

18   objections to the R&R. Plaintiff Kevin Almy filed a notice of appeal—not an objection—on

19   January 28, 2019. (ECF No. 38.) The Court assumed that the notice of appeal was filed

20   in error and sua sponte extended the deadline for Plaintiff to file an objection to the R&R

21   to February 15, 2019. (ECF No. 39.) To date, no objections to the R&R have been filed.

22          This Court “may accept, reject, or modify, in whole or in part, the findings or

23   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

24   timely objects to a magistrate judge’s report and recommendation, then the court is

25   required to “make a de novo determination of those portions of the [report and

26   recommendation] to which objection is made.” Id. Where a party fails to object, however,

27   the court is not required to conduct “any review at all . . . of any issue that is not the subject

28   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has
1    recognized that a district court is not required to review a magistrate judge’s report and

2    recommendation where no objections have been filed. See United States v. Reyna-Tapia,

3    328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed by the district

4    court when reviewing a report and recommendation to which no objections were made);

5    see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the

6    Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district courts are not

7    required to review “any issue that is not the subject of an objection”). Thus, if there is no

8    objection to a magistrate judge’s recommendation, then the court may accept the

9    recommendation without review. See, e.g., id. at 1226 (accepting, without review, a

10   magistrate judge’s recommendation to which no objection was filed).

11          Nevertheless, the Court finds it appropriate to engage in a de novo review to

12   determine whether to adopt Magistrate Judge Cobb’s Recommendation. The Magistrate

13   Judge recommended granting Defendants’ Motion. (ECF No. 37 at 19.) Upon reviewing

14   the Recommendation and underlying briefs, this Court finds good cause to adopt the

15   Magistrate Judge’s R&R in full.

16          It is therefore ordered, adjudged, and decreed that the Report and

17   Recommendation of Magistrate Judge William G. Cobb (ECF No. 37) is accepted and

18   adopted in its entirety.

19          It is further ordered that Defendants’ motion for summary judgment (ECF Nos. 21,

20   22) is granted.

21          The Clerk of the Court is directed to enter judgment in favor of Defendants and

22   close this case.

23          DATED THIS 20th day of February 2019.

24

25
                                                       MIRANDA M. DU
26                                                     UNITED STATES DISTRICT JUDGE

27
28

                                                  2
